DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on February 3, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US patent 8,647,270 and has been reviewed and is accepted. The terminal disclaimer has been recorded. 
Allowable Subject Matter
Claims 33, 40-48 and 50-51 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 33 and 50-51 are allowed for the reasons as outlined in the Non-final rejection mailed on 05/14/2020.
Regarding claims 40-48, the prior art neither teaches nor suggest, when the claim is taken as a whole an earbud monitoring apparatus wherein there is a hollow tube, to be inserted within an ear canal, extending from the housing rear surface and a sensor region located at a surface portion of the housing between the front and rear surface which comprises at least an optical sensor for detecting and measuring physiological information from the subject.
The closest prior art is Ma (US 2009/0177097 A1). Ma discloses an earbud monitoring apparatus, comprising: a housing configured to be positioned within an ear of a subject (e.g. Fig 3/4:50); a hollow tube extending outwardly from the housing that is 41 [0039]); a sensor region located at a portion of a surface of the housing (e.g. [0039]-[0040] Fig:47 the radially extending arms contain the emitter and detector pairs), wherein the sensor region has a bulbous shape that is configured to snuggly fit between an anti-tragus and acoustic meatus of the ear (e.g. Figs. 7-10; [0041]), thereby stabilizing the sensor region relative to the ear (e.g. [0035]; [0039]), wherein the sensor region comprises at least one optical sensor that is configured to detect and/or measure physiological information from the subject (e.g. [0035]; Fig 4:21-26).
 Ma is silent regarding the hollow tube extending outwardly from the rear of the housing surface and wherein the sensor region is located at a surface portion of the housing between the front surface and the rear surface. Furthermore, the prior art of record, taken individually or in combination does not reasonably teach or render obvious the configuration of elements as disclosed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jessandra Hough								February 12, 2021
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792